DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 08/22/2019, have been considered.

Drawings
The drawings filed on 08/22/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 14 of claim 1 recites the phrase “that measures the item.”  This is the first recitation of the phrase “the item” in the claim(s).  Line 11 of claim 7 recites the same phrase.   Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claims 2-6 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“a first executing unit,” recited in claims 1-2 and 5.
“a first measurement unit,” recited in claims 1-2 and 5.
“a second executing unit,” recited in claims 1-3 and 5-6.
“a second measurement unit,” recited in claims 1-3 and 5.
“an output unit,” recited in claim 1.
“an activating unit,” recited in claims 3-4.
“an extraction unit,” recited in claim 6.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The controller 50 is constituted by a central processing unit (CPU), an interface, and the like. The CPU executes a program 510, a first application 511A, and a second application 511B and thus functions as a receiving unit 500, a first executing unit 501A, a first measurement unit 502A, a second executing unit 501B, a second measurement unit 502B, an output unit 503, an activating unit 504, and the like (FIG. 2; pg. 8, ln 13-20), corresponds to the first executing unit, first measurement unit, second executing unit, second measurement unit, output unit, activating unit, and extraction unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
An information processing apparatus comprising: a memory in which processing instruction information including data to be processed and setting information is stored; a first executing unit that executes processing of the data to be processed on a basis of a first product and the setting information; a first measurement unit that measures a predetermined item concerning a first processing result of the first executing unit; a second executing unit that executes processing of the data to be processed on a basis of a second product and the setting information; a second measurement unit that measures the item concerning a second processing result of the second executing unit; and an output unit that outputs a result of comparison between the first processing result and the second processing result on a basis of a measurement result of the first measurement unit and a measurement result of the second measurement unit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claim 7.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is an apparatus claim.  Likewise claim 7 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “processing of the data to be processed on a basis of a first product and the setting information…” (see, for example, FIG. 1; pg. 7, ln 18-22, of the instant specification), and “processing of the data to be processed on a basis of a second product and the setting information…” (see, for example, FIG. 1; pg. 8, ln 3-22, of the instant specification).  Claim 1 additionally recites “comparison between the first processing result and the second processing result…” which is the judicial exception of a mental process.  
What remains of the claimed method are generic computer elements, a memory, first and second executing units, first and second measurement units, and an output unit (see, for example, FIG. 2; pg. 8, ln 13-20, of the instant specification), each of which is set forth at a highly generic level, and generic data gathering steps of “measures a predetermined item…,” and “measures the item…,” (See FIGS. 2, 4; pg. 13, ln 17 to pg. 14, ln 11, of the instant specification), each of which is set forth at a highly generic level and which comprise an “insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the outputted result of the comparison between the first processing result and the second processing result.
Under Step 2B, since the only elements outside the judicial exception are generic computer elements, and generic data gathering steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 7, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-6, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 USC § 103 as being unpatentable over Nakagawa (Japanese Patent Publication JP 2005258499 A – Both a Japanese language version and English translated specification and claims provided in IDS filed 08/22/2019); in view of Imamura (Japanese Patent Publication JP 2020030392 A – Both a Japanese language version and English translated specification [Generated 06/01/2022] and claims are provided with this action.); in view of Keli (U.S. Patent 7,191,143 B2).
Regarding claim 1, Nakagawa discloses an information processing apparatus (Nakagawa: Abstract [“…enabling a user to select an equipment introduction service and a program by quantifying equipment introduction effects…”]), comprising: 
a memory in which processing instruction information including data to be processed and setting information is stored (Nakagawa: FIG. 9, ¶21 [“…a display device 901 that displays the calculated introduction cost and return value, or information necessary for setting contract parameters and selecting IT equipment introduction services, and setting parameters and determining selection of introduction services. Alternatively, an input device 902 for inputting a target value.”]; ¶24 [“Note that the computing device 903 includes a CPU and a memory.”]);
a first executing unit that executes processing of the data to be processed on a basis of a first product and the setting information (Nakagawa: FIG. 9, ¶24 [“Note that the computing device 903 includes a CPU…”]; FIGS. 1-2, ¶25-29, ¶32-33 [“…in the IT utilization ability measurement 101 before introduction, the IT utilization ability of each evaluation axis of the current service user is measured…introduction cost calculation 103, the calculation device 903 reads the cost data of the IT equipment introduction service from the introduction service cost database 904, and calculates the cost for the IT equipment introduction service.”] {The Examiner notes that pg. 8, ln 13-20, of the instant specification recites “The controller 50 is constituted by a central processing unit (CPU), an interface, and the like. The CPU executes a program 510, a first application 511A, and a second application 511B and thus functions as a receiving unit 500, a first executing unit 501A, a first measurement unit 502A, a second executing unit 501B, a second measurement unit 502B, an output unit 503, an activating unit 504, and the like.”  Thus, each recited “unit” recited in the claims is being interpreted by the Examiner as a program module which is executed by a processor, such as a CPU.  The Examiner notes that program modules for performing specific functions and/or tasks are notoriously well-known, routine, and conventional in the art at the time of invention, and thus do not involve patentable invention.});
a first measurement unit that measures a predetermined item concerning a first processing result of the first executing unit (Nakagawa: FIG. 9, ¶24 [“Note that the computing device 903 includes a CPU…”]; FIGS. 1-2, ¶25-29, ¶32-33 [“…in the IT utilization ability measurement 101 before introduction, the IT utilization ability of each evaluation axis of the current service user is measured…introduction cost calculation 103, the calculation device 903 reads the cost data of the IT equipment introduction service from the introduction service cost database 904, and calculates the cost for the IT equipment introduction service.”]);
measuring the item concerning a second processing result of the second executing unit (Nakagawa: FIGS. 1-3, ¶29-33 [“Evaluation value data may be read from the service provider instead of the service user. Instead of the input device 902, the calculation device 903 (communication means) may receive the evaluation value data from the IT utilization power measurement system or the service user terminal via the network. Here, the IT utilization power measurement system is a system that realizes the information system value evaluation method performed in Patent Document 2.”]); and
an output unit that outputs a result of comparison between the first processing result and the second processing result on a basis of a measurement result of the first measurement unit and a measurement result of the second measurement unit (Nakagawa: FIG. 9, ¶23 [“display device 901 displays the introduction cost calculated by the calculation device 903…the evaluation value/radar chart of the IT utilization power measured before the introduction is displayed on the display device 901, and when the contract parameter information is input from the input device 902, the display device 901 , Redisplay the parameter information.”]).
However, Nakagawa is silent as to explicitly reciting a second executing unit that executes processing of the data to be processed on a basis of a second product and the setting information, and a second measurement unit.
Imamura is directed to an information processing apparatus (Imamura: Abstract.).  Therein, Imamura discloses an information processing apparatus that includes first and second executing units and first and second measurement units (Imamura: FIG. 2; paras. 5-8 [“…the information processing apparatus 1 includes a first CPU (Central Processing Unit) 11, a first ROM (Read Only Memory) 12, a first RAM (Random Access Memory) 13, and a first RAM (Random Access Memory) 13. 1 storage unit 14, a first RTC (Real Time Clock) unit 15, a drive 16, a removable medium 51 detachable from the drive 16, a first input unit 17, a first display unit 18, , A second CPU 22, a second ROM 22, a second RAM 23, a second storage unit 24, a sensor unit 25, a second input unit 26, a second display unit 27.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing first and second executing units and first and second measurement units, disclosed by Imamura, into Nakagawa, with the motivation and expected benefit of efficiently processing data and providing the data to the output unit for the comparison result.  This method for improving Nakagawa, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Imamura.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nakagawa and Imamura to obtain the invention as specified in claim 1.
However, Nakagawa, in view of Imamura, is silent as to explicitly reciting a second product.
Keli is directed to a system to determine metrics based on preference information (Keli: Abstract.).  Therein, Keli discloses first and second products, where only one attribute of one product, such as the second product, is changed (Keli: FIG. 24e; col 25, ln 5-10 [“…the second set of client's products differs from the particular set of client's products in that one attribute of one product is changed.”]).  Keli additionally discloses processing data on a basis of the second product and setting information, and outputting a comparison between the first and second products (Keli: FIG. 24f; col 25, ln 11-24 [“…presentation 2460 shows such percentages for each of several comparison products. In this regard, each graphed line of presentation 2460 represents a comparison product differing in only one attribute from the comparison products represented by the other graphed lines.”] {The Examiner notes that pg. 9, ln 5-15, of the instant specification recites “The first application 511A is an example of a first product. The second application 511B is an example of a second product. The following relationship is, for example, established between the first application 511A and the second application 511B: (a) the first application 511A and the second application 511B have an identical function, and a version of the second application 511B is newer than a version of the first application 511A.”  Thus, the “comparison product” disclosed by Keli is analogous to the “second product” recited in the claim(s).}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing first and second products, disclosed by Keli, into Nakagawa, as modified by Imamura, with the motivation and expected benefit of efficiently presenting a difference between a data processing result before introduction of a product and a data processing result after introduction of the product by using actually-processed data.  This method for improving Nakagawa, as modified by Imamura, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keli.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nakagawa and Imamura and Keli to obtain the invention as specified in claim 1.
Regarding claim 7, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Nakagawa, in view of Imamura and Keli, teach all the limitations of the parent claim 1 as shown above.  Nakagawa additionally discloses the execution of the first executing unit and the second executing unit and the measurement of the first measurement unit and the second measurement unit are performed in an actual apparatus into which the first product and the second product have been introduced (Nakagawa: FIGS. 1-2, ¶25-29, ¶32-33; FIG. 9, ¶24 {See above.}).

Regarding claim 3, Nakagawa, in view of Imamura and Keli, teach all the limitations of the parent claim 2 as shown above.  Nakagawa additionally discloses an activating unit that activates the product, wherein the execution of the second executing unit and the measurement of the second measurement unit are performed after the product is activated by the activating unit (Nakagawa: FIGS. 1-2, ¶25-29, [“After the service is introduced, the IT utilization power measurement 109 after the introduction measures the same IT utilization power as before the introduction, and the return calculation / presentation 110 calculates and presents the return based on the change and the contract parameter.”]).

Regarding claim 4, Nakagawa, in view of Imamura and Keli, teach all the limitations of the parent claim 3 as shown above.  Nakagawa additionally discloses the activating unit activates the second product in a period preset as an unoccupied period of the actual apparatus (Nakagawa: FIGS. 1-2, ¶25-29, ¶32-33; FIG. 9, ¶24 {See above.}).

Claims 5 and 6 are rejected under 35 USC § 103 as being unpatentable over Nakagawa in view of Imamura and Keli; and further in view of Fujiwara (Japanese Patent Publication JP 2004054358 A – Both a Japanese language version and English translated specification and claims provided in IDS filed 08/22/2019);.
Regarding claim 5, Nakagawa, in view of Imamura and Keli, teach all the limitations of the parent claim 1 as shown above.  Nakagawa additionally discloses the execution of the first executing unit and the measurement of the first measurement unit are performed in an actual apparatus into which the first product has been introduced (Nakagawa: FIGS. 1-2, ¶25-29, ¶32-33; FIG. 9, ¶24 {See above.}).
However, Nakagawa, in view of Imamura and Keli, is silent as to explicitly reciting the execution of the second executing unit and the measurement of the second measurement unit are performed in a virtual environment.
Fujiwara is directed to a capital investment evaluation system (Fujiwara: Abstract.).  Therein, Fujiwara discloses a virtual environment, which includes memory for storing data and other information, such as the setting information, in the virtual environment (Fujiwara: FIGS. 1-3; pg. 4, para 2 to pg. 5, para 1 [“…29 is a simulation database for storing the various types of data described above, and 30 is a virtual factory for reproducing a state where production is actually performed in a virtual factory using the simulation database 29. A functional block for performing factory simulation using software, 31 is a simulation result database for storing the results of the simulation 30, 32 is a determination block for a conventional model or a new model, and 33 is stored in the simulation result database 31 and is a determination block Conventional model with 32 A simulation result database of a conventional model (factory) that stores data determined as simulation results, 34 is a simulation result database of a new model (factory), and 35 is a simulation result database 33 of this conventional model (factory) and a new model ( The cost of production in the conventional model and the new model is calculated and compared from the contents of the simulation result database 34 of the factory) and the rate data shown in 36 to 42, and the effect is obtained by the new capital investment, that is, the new model.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a virtual environment, which includes memory for storing data and other information, such as the setting information, in the virtual environment, disclosed by Fujiwara, into Nakagawa, as modified by Imamura and Keli, with the motivation and expected benefit of virtually presenting a difference between a data processing result before introduction of a product and a data processing result after introduction of the product by using actually-processed data.  This method for improving Nakagawa, as modified by Imamura and Keli, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Fujiwara.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nakagawa and Imamura and Keli and Fujiwara to obtain the invention as specified in claim 5.

Regarding claim 6, Nakagawa, in view of Imamura and Keli, teach all the limitations of the parent claim 5 as shown above.  Fujiwara additionally discloses extracting information from the data of an actual apparatus and transmitting the extracted information to the virtual environment, and the virtual environment generates approximate data approximate to the data to be processed from the extracted information (Fujiwara: FIGS. 1-3; pg. 4, para 2 [“…The process development corresponding to the actual equipment that produces each part…”]; pg. 6, para 2 [“…In the development 24, each part of the developed production model is applied to the process for each model stored in the database 23 relating to the process, and is made to correspond to the actual equipment…”]).  Imamura additionally discloses the second executing unit processing of the approximate data (Imamura: FIG. 2; paras. 5-8 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of extracting information from the data of an actual apparatus and transmitting the extracted information to the virtual environment, and the virtual environment generates approximate data approximate to the data to be processed from the extracted information, and processing of the approximate data, disclosed by Fujiwara and Imamura, into Nakagawa, as modified by Imamura and Keli and Fujiwara, with the motivation and expected benefit of virtually presenting a difference between a data processing result before introduction of a product and a data processing result after introduction of the product by using actually-processed data.  This method for improving Nakagawa, as modified by Imamura and Keli and Fujiwara, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Fujiwara and Imamura.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nakagawa and Imamura and Keli and Fujiwara to obtain the invention as specified in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2005/0172000 A1, to Nakamura et al., discloses an embedded apparatus including a Web server function and a plug and play function which enables and disables an operation of an option application by a detachable recording medium recording the option application while the embedded apparatus is operating.
U.S. Patent Publication 2007/0146759 A1, to Saito, discloses a wizard process used by a printer driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864